DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.) In claim 2, line 2 the recitation of “70-981mPa.s-81mPa.s.” is vague and indefinite.
2.) In claim 6, lines 2-3 the recitation “the chemical treatment layers” lacks a positive antecedent basis.
3.) In claim 7 the recitation “0.3-0.6” is vague and indefinite because the range lacks the proper unit of measurement.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102a1 as being anticipated by Yoon et al ‘175.  Yoon et al ‘175 discloses a panel structure (fig. 5) *for stamping of an integrally formed lamp panel, at least comprising a reflective film layer 14, an adhesion layer (adhesive layer described in para. # 76), a base material layer 2 and a protective layer 12 (as broadly claimed, layer 12 would protect the base of the reflective layer 14), wherein the reflective film layer is arranged on one surface of the base material layer through the adhesion layer, and the protective layer is arranged on the other surface of the base layer (fig. 5); and the base material layer comprises a metal layer (para. numbers 74-76), and a chemical treatment layer (anti-oxidation layer, see para. numbers 74 and 76) arranged on at least one surface of the metal layer; and the adhesion layer covers the reflective film layer on the base material layer by adhering to the chemical treatment layer (anti-oxidation layer, see para. numbers 74 and 76).
*Note: The text in bold is a product by process claim and given no patentable weight.
Regarding claim 6, wherein the metal layer 14 is a steel substrate (para. # 71), and each of the chemical treatment layers is an oxidation layer (para. #’s 74 and 76) * formed after a surface of the steel substrate is subjected to strong alkali and passivation.
	*Note: The text in bold is a product by process claim and given no patentable weight.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al ‘175.  Yoon et al ‘175 discloses the claimed invention except for the teaching that the protective layer is paint or a PP back film.
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the panel of Yoon et al ‘175 so that the protective layer is paint or a PP back film since such a modification would have merely been an obvious engineering design choice yielding the predictable results of using different materials for optimally manufacturing the lamp panel of Yoon et al ‘175.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al ‘175.  Yoon et al ‘175 discloses the claimed invention except for the teaching that a reflectivity of the reflective film layer is greater than 95%.
Yoon et al ‘175 teaches that the reflective layer 14 is highly reflective (para. # 71).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the reflector layer of Yoon et al ‘175 to have a reflectivity greater than 95% since such a modification would have merely been an obvious engineering design choice yielding the predictable results of efficiently reflecting the light at a high level (greater than 95%).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al ‘175.  Yoon et al ‘175 discloses the claimed invention except for the teaching wherein a viscosity value of the adhesion layer is 70-81 millipascal second (assumed based on specification).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the panel of Yoon et al ‘175 to have a viscosity value of the adhesion layer is 70-98 millipascal second since such a modification would have merely been an obvious engineering design choice yielding the predictable results of efficiently curing the adhesive at the desired rate.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al ‘175.  Yoon et al ‘175 discloses the claimed invention except for the teaching that a roughness of the steel substrate is 0.3-0.6 (for this case the assumption is 0.3-0.6 um.)
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the steel substrate of Yoon et al ‘175 to have a roughness of 0.3-0.6 since such a modification would have merely been an obvious engineering design choice yielding the predictable results of providing an efficient bonding surface.

Allowable Subject Matter
Claims 3 and 9-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875